COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bray and Senior Judge Overton


THOMAS MIKLOVIC
                                              MEMORANDUM OPINION *
v.      Record No. 0271-02-4                      PER CURIAM
                                                 AUGUST 6, 2002
DEBORAH L. NAPIER


                FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                         Thomas D. Horne, Judge

             (Craig E. White; Sevila, Saunders,
             Huddleston & White, P.C., on brief), for
             appellant.

             No brief for appellee.


        Thomas Miklovic, appellant, appeals a decision of the trial

judge imputing income to appellant for purposes of determining his

child support obligation.      Upon reviewing the record and opening

brief, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial judge.

See Rule 5A:27.

                                BACKGROUND

        Appellant and Deborah Napier, appellee, were divorced in

1999.    On September 10, 2001, appellant's employer terminated his

employment.    On that same day, appellant filed a motion in the

trial court to modify spousal and child support.     Based upon


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
evidence presented at a hearing held on October 31, 2001, the

trial judge entered an order on November 5, 2001 imputing income

to appellant for purposes of calculating child support.    Appellant

filed objections and a motion to reconsider, and the trial judge

entered an order suspending and tolling the time period pursuant

to Rule 1:1.   On December 4, 2001, appellant presented further

argument and evidence on the issue, and the trial judge modified

several aspects of his earlier rulings.   However, the trial judge

did not modify his ruling on the imputation of income to

appellant.   The trial judge entered an order on January 4, 2002,

imputing $5,518 per month income to appellant for the purposes of

calculating child support.   Appellant appeals that order.

                                FACTS

     At the hearing held on October 31, 2001, appellant offered

evidence that his sole source of income was his unemployment

benefits of $1,595 per month.   Appellant also testified that he

had searched for employment through internet employment agencies.

Wife argued that appellant had other sources of income and assets,

and she offered into evidence a mortgage application which she

asserted showed appellant's income and other assets.   Appellant

contended that the mortgage application contained financial asset

information concerning his brother, who was a co-borrower on the

application.   Wife also asserted that appellant had not "lifted

one finger" since he lost his job and that he had a substantial

retirement account.

                                - 2 -
     Appellant's monthly income prior to his unemployment was

$7,113.   The trial judge ruled that appellant's prior monthly

income should be imputed to him for the purposes of calculating

child support.   Thus, the trial judge imputed $5,518 per month

income to appellant.

     At the December 4, 2001 motion for reconsideration, appellant

argued that, in his earlier ruling, the trial judge failed to

state on the record the factors he considered in deviating from

the presumptive amount of child support.   The trial judge then

articulated his reasons for imputing income to appellant.   The

trial judge stated:

                One, [appellant] has a history of
           frequent job changes. But in all those job
           changes he has been employed at a salary at
           a given level of income, and that income is
           roughly the income that was imputed to him
           in this case.

                Secondly, he has not been out of work
           for a long period of time. I found also his
           testimony to be lacking in credibility in
           this case with respect to his efforts to
           find employment. I found that the evidence
           that he did present to be really of little
           value to the court in assessing his income
           and what he should be earning at this point
           in time, if anything.

                Also, I noted the papers that were
           filed and exhibits that were filed by
           [appellee] in this case with respect to the
           mortgage application, what he stated on the
           mortgage application his income to be in
           this case, and any independent resources
           that he might have with respect to income,
           although that's really of little note.




                               - 3 -
                And the court in sum found that
           [appellee] has borne the burden of--in this
           case--of showing that income should be
           imputed to [appellant], and that he could be
           working at the salary that has been imputed
           to him, which has been his historical salary
           of late in this case.

     These findings were included in the January 4, 2002 court

order.   The trial judge also indicated that the presumptive

guideline child support obligation was $743 per month, and

appellant does not challenge this figure.   The trial judge

imputed income of $5,518 per month to appellant, and he ordered

appellant to pay $2,020 per month in child support.

                             ANALYSIS

     "The moving party in a petition for modification of support

is required to prove both a material change in circumstances and

that this change warrants a modification of support."

Schoenwetter v. Schoenwetter, 8 Va. App. 601, 605, 383 S.E.2d

28, 30 (1989).   "The decision to impute income is within the

sound discretion of the trial court and its refusal to impute

income will not be reversed unless plainly wrong or unsupported

by the evidence."   Blackburn v. Michael, 30 Va. App. 95, 102,

515 S.E.2d 780, 783-84 (1999).    The trial judge must "'consider

the [parties'] earning capacity, financial resources, education

and training, ability to secure such education and training, and

other factors relevant to the equities of the parents and the

children.'"   Id. at 102, 515 S.E.2d at 784 (citation omitted).



                                 - 4 -
               A reduction in income resulting from a
          voluntary employment decision does not
          require a corresponding reduction in the
          payor spouse's support obligations, even if
          the decision was reasonable and made in good
          faith. Accordingly, a "court may impute
          income to a party who is voluntarily
          unemployed or underemployed." The trial
          court, in determining whether to award
          support and the amount thereof, may consider
          earning capacity as well as actual earnings
          in fashioning the award so long as it
          applies "the circumstances in existence at
          the time of the award."

Stubblebine v. Stubblebine, 22 Va. App. 703, 708, 473 S.E.2d 72,

74 (1996) (en banc) (citations omitted).

               Where . . . the father seeks a
          reduction in the amount of payments for the
          support and maintenance of his minor
          children because of a change in his
          financial condition, he must make a full and
          clear disclosure relating to his ability to
          pay. He must also show that his lack of
          ability to pay is not due to his own
          voluntary act or because of his neglect.

Hammers v. Hammers, 216 Va. 30, 31-32, 216 S.E.2d 20, 21 (1975).

     Although appellant's employment was involuntarily

terminated on September 10, 2001, the trial judge specifically

stated that he did not find credible appellant's testimony

concerning his efforts to find employment after his termination.

Thus, from the evidence presented, the trial judge could find

that, since his termination, appellant has remained voluntarily

unemployed.   Appellant is an articulate, educated professional,

with marketable skills evidenced by recent, well-compensated

employment.   Indeed, appellant's resume, which was admitted into


                               - 5 -
evidence as an exhibit, indicates that he is seeking a position

in software engineering in the "embedded,

data/telecommunications field" with a desired salary of $92,000

per year.   The evidence did not show that appellant's inability

to pay child support was "not due to his own voluntary act or

because of his neglect" in failing to obtain employment.      See

id.   In addition, the trial judge based the amount of imputed

income on the amount of income appellant was earning immediately

prior to his termination.   "Where a parent is 'voluntarily

unemployed or voluntarily underemployed' a trial court may

impute income based on evidence of recent past earnings."       Brody

v. Brody, 16 Va. App. 647, 651, 432 S.E.2d 20, 22 (1993)

(citation omitted).

      Furthermore, although appellant argues the trial judge

misapplied the burden of proof in this case, the trial judge

specifically found that appellee "has borne the burden . . . of

showing that income should be imputed to [appellant]."    The

party seeking to impute income has the burden of proof.      Id.

      Appellant also contends the record does not support the

trial judge's finding that he had a history of frequent job

changes.    Appellant's resume indicates that he has been employed

at three different companies since 1998.    From that evidence,

the trial judge could conclude that appellant has a history of

frequent job changes.   Moreover, the evidence showed that

appellant is a trained professional, with viable skills, over

                                - 6 -
twenty years of experience in the field of software engineering,

and a recent history of well-compensated employment.   Therefore,

the trial judge had sufficient evidence to impute income to

appellant.   Accordingly, we affirm the trial judge's decision.

                                                        Affirmed.




                               - 7 -